DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed after final on 03/25/2021. Claims 1-6 and 8-13 remain pending in the instant application, with claims 1, 12 and 13 being in independent form. Claim 7 is canceled without prejudice or disclaimer. Claims 1,12 and 13 are amended to include the allowable subject matter of claim 7. Thus, applicant submits that no new matter has been introduced into the claims. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see page 6, filed 03/25/2021, with respect to prior art rejections under 35 U.S.C. 103 have been fully considered and in view of the current amendments, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8-13 are allowed. These claims have been renumbered as 1-12.
Ananthanarayana et al. (US 20200143454 A1) discloses “a computerized method of computer vision based dynamic universal fashion ontology fashion rating and recommendations includes the step of receiving one or more user-uploaded digital images. The method includes the step of implementing an image classifier on the one or more user-uploaded digital images, to classify a set of user-uploaded fashion content of the one or more user-upload digital images. The method includes the step of receiving a set of fashion rules input by a domain expert. The set of rules determine a set of apparel to match with the set of user-uploaded fashion content, generating a dynamic universal fashion ontology with the image classier and a text classier. The dynamic universal The method includes the step of providing an automatic outfit generator, wherein the automatic outfit generator: based on the set of user-uploaded fashion content that is output by the image classifier, matches the set of user--uploaded fashion with a ranked set of apparel suggestions that are based on the set of fashion rules and the specified machine learning based fashion classifications, wherein the automatic outfit generator implements a greedy algorithm to determine the most optimal path in the specified machine learning based fashion classifications to generate each suggested piece of apparel in the ranked set of apparel suggestions. The method includes the step of, based on the highest ranked suggested piece of apparel in the ranked set of apparel suggestions, generating an outfit suggestion. The method includes the step of ranking based on lifestyle parameters including but not limited to weather, brand affinity, brand popularity and novelty of style.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…circuitry configured to store, in a memory, one or more feature value patterns associated with an appearance attribute of at least one of clothing or accessories of one or more groups of persons calculated from a plurality of acquired image data using machine learning, in which each one of the groups assumed to have a unique group value being different for each one of the groups;
receive image data of a target person input as analysis target data; analyze an appearance attribute of the target person in the image data using the one or more feature value patterns associated with the appearance attribute of the one or more groups stored in the memory; circuitry is further configured to receive a designation of an area set for the image data input as the analysis target data, and a designation of particular appearance attributes specified in the set area in advance, the set area including one or more set areas, and output a response in accordance with a, comparison result of the appearance attribute of the target person and the particular appearance attribute designated for the set, area.”
Each of the remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180181802 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665